Case 1:20-cv-02405-RLY-MG Document 30 Filed 05/24/21 Page 1 of 2 PageID #: 205




                              United States District Court
                                                 for the
                                       Southern District of Indiana


 Norman Winkler and                                     )
 Susan Winkler,                                         )
              Plaintiffs,                               )
                                                        )
        v.                                              )     Case No. 1:20-cv-02405-RLY-DML
                                                        )
 Menard, Inc.,                                          )
                 Defendant.                             )


             Plaintiffs’ Statement of Claims Plaintiffs Intend to Prove at Trial

       Pursuant to the Case Management Plan, Plaintiffs, by counsel, state that they intend to

prove the following claims at trial.

       1.      Negligence / Premises Liability. On October 6, 2017, Plaintiffs were pushing a

shopping cart in the parking lot of a Menard’s store located at 7149 Emerson Avenue in Marion

County, Indiana, when a vehicle being operated by Cosmas Raimondi collided with the Plaintiffs.

Plaintiffs claim that Defendant Menard, Inc. was negligent in failing to maintain its premises in a

reasonably safe condition and failing to warn or otherwise protect Plaintiffs from the dangerous

condition of its premises. Plaintiffs intend to prove that they suffered damages as a proximate

result of Menard’s acts and/or failures to act. Plaintiff’s claims are based on the legal theories of

negligence and premises liability. To the extent necessary, Plaintiffs incorporate by reference their

complaint for damages.

                                                 Respectfully submitted,


                                                  /s/ Robert D. King, Jr.
                                                 Robert D. King, Jr. (#20963-49)
Case 1:20-cv-02405-RLY-MG Document 30 Filed 05/24/21 Page 2 of 2 PageID #: 206




                                     Certificate of Service

        I hereby certify that on May 24, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.

Jessica N. Hamilton
Kopka Pinkus Dolin PC
550 Congressional Boulevard, Suite 310
Carmel, IN 46032
Email: jnhamilton@kopkalaw.com



                                              /s/ Robert D. King, Jr.
                                             Robert D. King, Jr. (#20963-49)
                                             THE LAW OFFICE OF ROBERT D. KING, JR., P.C.
                                             22 E. Washington St., Suite 310
                                             Indianapolis, IN 46204
                                             Phone: (317) 916-0000
                                             Fax: (317) 955-1844
                                             Email: rking@robertkinglaw.com




                                                2
